        Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 NICOLE MORRISON, as Administrator for the
 Estate of Roberto Grant, and NICOLE
 MORRISON, as Mother and Legal Guardian for the
 Property of AG and SG, Decedent’s Minor
 Children,

                                Plaintiffs,                   17 Civ. 6779 (WHP)

                     v.

 UNITED STATES OF AMERICA,

                                Defendant.



                          DECLARATION OF JASON RANDAZZO

       In accordance with the provisions of 28 U.S.C. § 1746, I, Jason Randazzo, hereby declare

as follows with respect to the above-captioned case:

       1.       I am a former Special Agent for the Federal Bureau of Investigation. I served in

       this position from 1990 until my retirement in 2018.

       2.       The statements in this declaration are based on my personal knowledge and

       review of records provided to me by the Government in my former capacity as a Special

       Agent.

       3.       I was the special agent assigned to the investigation of the death of Roberto Grant

       at the Metropolitan Correctional Center, 150 Park Row, New York, New York (“MCC”).

       In connection with that investigation, I participated in a number of interviews of guards

       and inmates along with prosecutors from the United States Attorneys Office for the

       Southern District of New York.
 Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 2 of 21




4.        As a Special Agent, it was my regular practice to prepare memoranda of

interviews conducted in the course of my duties using form FD-302. The attached

exhibits were created and maintained during the ordinary course of my duties as a Special

Agent, at the time of the interview recorded therein or within a reasonable amount of time

thereafter, when I had actual knowledge of the interview recorded.

5.        Attached hereto as Exhibit A is a true and correct copy of the 302 I drafted in

connection with the June 18, 2015 interview of                    . The 302 accords with my

recollection of the interview and I incorporate it by reference as if fully set forth herein.

6.        Attached hereto as Exhibit B is a true and correct copy of the 302 I drafted in

connection with the March 10, 2017 interview of
                                                  -              . The 302 accords with my

recollection of the interview and I incorporate it by reference as if fully set forth herein.

7.        Attached hereto as Exhibit C is a true and correct copy of the 302 I drafted in

connection with the June 18, 2015 interview of
                                                  -            . The 302 accords with my

recollection of the interview and I incorporate it by reference as if fully set forth herein.

8.        Attached hereto as Exhibit D is a true and correct copy of the 302 I drafted in

connection with the June 18, 2015 interview of                     . The 302 accords with

my recollection of the interview and I incorporate it by reference as if fully set forth

herein.

9.        Attached hereto as Exhibit E is a true and correct copy of the 302 I drafted in

connection with the June 18, 2015 interview of                     . The 302 accords with

my recollection of the interview and I incorporate it by reference as if fully set forth

herein.
        Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 3 of 21




       10.       Attached hereto as Exhibit F is a true and correct copy of the 302 I drafted in

       connection with the July 21, 2015 interview of
                                                         -           at the MCC. The 302 accords

       with my recollection of the interview and I incorporate it by reference as if fully set forth

       herein.

       11.       Attached hereto as Exhibit G is a true and correct copy of the 302 I drafted in

       connection with the June 18, 2015 interview of                        . The 302 accords with

       my recollection of the interview and I incorporate it by reference as if fully set forth

       herein.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: Raleigh, North Carolina
       July 1, 2021


       __________________________________
       JASON RANDAZZO
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 4 of 21




                      Exhibit A
                        Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 5 of 21
                                                                                                                        ··,...,   __ _,,./
r-D-302 (Rev. 5-8-10)                                                       • 1 of 2 -

                                                     FEDERAL BUREAlJ OF INVEST IGATIO N


                                                                                                                                             Date cf cn11y      06/18/ 20)5


                                       Inmate , Metro polita n Corre ctiona l Cente r (MCC), 150
          Park Row, New York, New York, was advise d of the offic
                                                                           iai ident ity of the
          interv iewin g agents and the nature of the interv iew.
                                                                           He was advise d of his
          consti tut.J.o nal rights , as per Feder al B1,.1.reau af Inves tigati
                                                                                 on form FD~39 5,
          "Advi se of Rights , '' whic,h he verb~. lly acknow ledged under
                                                                             standi ng his rights
          and ag:r.eed ta answer.' questi ou,s strict ly regard ing the
                                                                           nature of the
          interv iew. He then :f;urni shed the follow ing info:r. mation
                                                                           :
                       On May 18, 2015, -        who was incarc erated in the dormi tory
         of Unit 11 South of the MCC, was near the bed of an
                                                                   inmate he ident ified as
         ROBERTO GRANT talkin g to him a.nd anoth er inmate he ideu,t if
                                                                             ied as
         - w e n t to the bathro om before return ing to GR.ANT
                                                                     t,-,ho, a,s he was lying
         on the bed, stated that he was not going to take a showe
                                                                          r that day. As
         - s t c 1 t e d to him that he wa,s dirty, GRANT sa,t u ~ e
                                                                            d over, slumpe d
         and crump led forwar d and slowly fell to the floor. -
                                                                      - who knew GRANT
         since Octob er 2014 on the unit and descri bed them as
                                                                    close and consid ered
         GRANT his ald®J~ bro·t.h er, kicked his leg and
                                                         stated , "Stop playin ' ! " As he
         called over anothe r. inmate he ident ified as -         he heard GRANT m1J1,ke a
         snorin g noise and saw that he was sweati ng profu sely. He
                                                                           was still
         breath ing at th® time but was drooli ng. When they turned
                                                                           him over be
         notice d that his pants were wet with urine. He got a
                                                                    rag and began to wash
         his face with it. He also wet him while pullin g off
                                                                   his sweat er.
                                 The corre ctiona l office rs (CO) respon ded to the unit
                                                                             and droppe d
         GRANT from about wa,ist heigh t as the cos tried to lift him
                                                                       ta pu,t him on
         the stretc her and he ban,ge d his head on the floor. CO
                                                                  KEARINS was near, his
         head when he tried to pick him up. The inmate s then got
                                                                    on KEARINS as they
         were then moved awa,y from the scene into the gym area.

                    GRANT smoked a substa nce ident ified as K-2 that day but not
         the time of the incide nt.                                               at

                      No one was in a positi on to assau lt him in any way
         not have any ongoin g dispu tes with anyone on the unit. GRANT and he does
                                                                           was highly
         respec ted on the unit a:nd he wou,ld be protec ted by the
                                                                     other inmate s there,
         especially ■■■ who GRANT lobbie d the unit couns
                                                                elor to transf er him to
         the uri,i t.       has been u.pset since the incide nt.




 lnvcstiBationon      06/ll./ 20l5          31   New Yo.1~k,        New York,          Un:1.ted      State.s       (In P.e.1:son)
 File#
                                                                                                                                         Oatc dmflcd         O6/12/20 15

This d<)Cumcnt contains 11cithcr rccommcnd~tii.1n$ nor conclusi,)ns of the !'Bl, 11 is
                                                                                       the property Mthc FRI Md is lo~ncd 10 your agcnc)•'. i\ Md its ctm1cn1S nrc not
I\\ be Ji~trilluler.l llUl:sidc your aRcncy.




                                                                  SUBJECT TO PROTECTIVE ORDER                                                                      US_03470
                            Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 6 of 21


l'D•J028 (Rev. OJ-OS-l 0)

                                                                                                                    2 of 2
                                                                            , On   _0_6_/_J_.l_/_2_,O_l_S_ , Page
                           Int .r;: rvj _ew o:C
 Contim,ation ,)fFD-J02 of




                                                  SUBJECT TO PROTECTIVE ORDER                                        US_03471
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 7 of 21




                      Exhibit B
                          Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 8 of 21
)' 5HY
                                                                         RI                                                                   0FFICl4L_ RECORD
                                                                                                                                                     Document participants have digilally signed.
                                                                                                                                                     AU signatures have been verified by a
                                                                                                                                                     certified FBI Information system.


                                                  )('(5$/%85($82),19(67,*$7,21


                                                                                                                            'DWHRIHQWU\



                                , former inmate, Metropolitan Correctional Center
            (MCC), 150 Park Row, New York, New York, (347)520-0772, was advised of the
            official identity of the interviewing agent and the nature of the




                           -
            interview. He then furnished the following information:

                           stated that for approximately twenty minutes he was in the
            company of ROBERTO GRANT and was about five to six feet away from him
            before GRANT sat down on the floor and then lied there in a prone
            position. He had smoked a cigarette with GRANT, who had also smoked K-2
            during the time. He attempted to alert GRANT that he was going to have
            another cigarette when GRANT did not respond to him or the other inmates.
            The time that they picked GRANT up from the floor to put him on the bed was
            the only time that anyone had made any contact with him. At no time had




                                                                                                                              -
            anyone assaulted, strangled or in any way harmed GRANT.

                     He described GRANT as a "well-respected dude."                                                                         is now
            attending school to become a drug counselor.




   ,QYHVWLJDWLRQRQ              DW   1HZ<RUN1HZ<RUN8QLWHG6WDWHV 3KRQH

   )LOH                                                                                                                    'DWHGUDIWHG    

   E\   -DVRQ5DQGD]]R
  7KLVGRFXPHQWFRQWDLQVQHLWKHUUHFRPPHQGDWLRQVQRUFRQFOXVLRQVRIWKH)%,,WLVWKHSURSHUW\RIWKH)%,DQGLVORDQHGWR\RXUDJHQF\LWDQGLWVFRQWHQWVDUHQRW
  WREHGLVWULEXWHGRXWVLGH\RXUDJHQF\                 SUBJEC TO PROTECTIVE ORDER                                                             US_03698
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 9 of 21




                      Exhibit C
                         Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 10 of 21
)' 5HY
                                                                         RI                                                                   0FFICl4L_ RECORD
                                                                                                                                                     Document participants have digilally signed.
                                                                                                                                                     AU signatures have been verified by a
                                                                                                                                                     certified FBI Information system.


                                                  )('(5$/%85($82),19(67,*$7,21


                                                                                                                            'DWHRIHQWU\



                                  , Inmate, Metropolitan Correctional Center (MCC), 150
            Park Row, New York, New York, was advised of the official identity of the
            interviewing agents and the nature of the interview. He was advised of his
            constitutional rights, as per Federal Bureau of Investigation form FD-395,
            "Advise of Rights," which he verbally acknowledged understanding his rights
            and agreed to answer questions strictly regarding the nature of the




                                                                  -
            interview. He then furnished the following information:

                       On May 18, 2015,           who was incarcerated in the dormitory
            of Unit 11 South of the MCC, was on his bed with sheets up around it and
            was watching a program on television about the interview by Diane Sawyer of
            Caitlyn Jenner when an inmate he identified as              tapped him on




                                                                                                                              -
            the shoulder from behind and stated to him,”Berto’s not waking up!” As he
            walked over to the bunk bed of an inmate he identified as ROBERTO GRANT he




                                                                                           -
            saw that he was on his side on the floor near his chair.        kicked his
            leg and stated,”Stop playin’! You kid too much.” The leg was limp. A sheet
            had been up partially covering his bed.          had been sitting on the
            bed of GRANT approximately three minutes earlier talking and laughing with
            him.

                       Although his eyes                             were cloudy, glossy and gray, he could see




                                                                                                                  -
            that he was still breathing,                             his chest going up and down. He had a weak
            pulse and his pants were wet                             with urine. A number of other inmates on the
            unit were also around him at                             this time, to include        and the neighbor
            of GRANT.

                       The inmates called for the correctional officers and
            Correctional Officer (CO) KEARINS was the first CO who arrived at the gate
            but, due to institution policy, he could not enter the unit alone but asked
            the inmates inside to move the furniture away for them to have easy access
            to the inmate. After other COs arrived, KEARINS went to the head of GRANT
            while another CO went to his feet. GRANT, who was wet from inmates
            attempting to revive him, was dropped from about lower bunk height as the
            COs lifted him to put him on the stretcher.

                       Although GRANT has smoked a substance identified as K-2 in the
            past, he was unaware if he had smoked it that night. He did not appear to
            be high on it at the time. K-2 is readily available on the unit.




   ,QYHVWLJDWLRQRQ              DW   1HZ<RUN1HZ<RUN8QLWHG6WDWHV ,Q3HUVRQ

   )LOH                                                                                                                    'DWHGUDIWHG    

   E\   -DVRQ5DQGD]]R0&&$))5(<'$1,(/;-5
  7KLVGRFXPHQWFRQWDLQVQHLWKHUUHFRPPHQGDWLRQVQRUFRQFOXVLRQVRIWKH)%,,WLVWKHSURSHUW\RIWKH)%,DQGLVORDQHGWR\RXUDJHQF\LWDQGLWVFRQWHQWVDUHQRW
  WREHGLVWULEXWHGRXWVLGH\RXUDJHQF\


                                                             SUBJEC TO PROTECTIVE ORDER                                                          US_03688
                            Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 11 of 21
)'D 5HY



&RQWLQXDWLRQRI)'RI   ,QWHUYLHZRI                              2Q      3DJH   RI




                                                -
                       No one was in a position to assault him in any way and he does
           not have any ongoing disputes with anyone on the unit. He believes GRANT
           died from a medical issue.        was visibly upset as other inmates stated




           -
           that GRANT slouched over slowly and crumpled to the floor. When asked if
           it was possible for GRANT to have been assaulted while being incapacitated,
                     stated that it could not happen or everyone on the unit would know
           about it.           respected GRANT because GRANT lobbied the unit counselor
           to transfer           to the unit.




                                              SUBJEC TO PROTECTIVE ORDER                        US_03689
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 12 of 21




                      Exhibit D
                         Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 13 of 21
)' 5HY
                                                                         RI

                                                  )('(5$/%85($82),19(67,*$7,21


                                                                                                                            'DWHRIHQWU\



                                  , Inmate, Metropolitan Correctional Center (MCC), 150
            Park Row, New York, New York, was advised of the official identity of the
            interviewing agents and the nature of the interview.He was advised of his
            constitutional rights, as per Federal Bureau of Investigation form FD-395,
            "Advise of Rights," which he verbally acknowledged understanding his rights
            and agreed to answer questions strictly regarding the nature of the




                                                                  -
            interview. He then furnished the following information:

                       On May 18, 2015,            who was incarcerated in the dormitory
            of Unit 11 South of the MCC, was watching television from his bunk bed when




                                                  - -
            an inmate he identified as               came up from behind him to advise
            him that another inmate he identified as ROBERTO GRANT was lying on the
            floor and not responding to him.           thought that GRANT may have been
            playing around with         and the guy in the bunk next to GRANT but walked
            over to GRANT, who was face down on the floor, and tapped his leg to see if
            he was playing. GRANT was making a snoring noise and sweating profusely.




                                                   -
            When it appeared that GRANT was in distress, they picked GRANT up from the
            floor and placed him on the bed as other inmates alerted the correctional
            officers (CO) at the gate.         placed wet rags on his face as GRANT
            appeared to take one small breathe.




                                                    -
                       The correctional officers (CO) responded to the unit anddropped
            GRANT as the COs tried to lift him to put him on the stretcher and he
            banged his head on the floor.          then knew that something was really
            wrong with GRANT as he did not react to striking his head.

                       No one was in a position to assault him in any way and he does
            not have any ongoing disputes with anyone on the unit. There was no foul
            play involved in this incident.




   ,QYHVWLJDWLRQRQ              DW   1HZ<RUN1HZ<RUN8QLWHG6WDWHV ,Q3HUVRQ

   )LOH                                                                                                                    'DWHGUDIWHG    

   E\   -DVRQ5DQGD]]R0&&$))5(<'$1,(/;-5
  7KLVGRFXPHQWFRQWDLQVQHLWKHUUHFRPPHQGDWLRQVQRUFRQFOXVLRQVRIWKH)%,,WLVWKHSURSHUW\RIWKH)%,DQGLVORDQHGWR\RXUDJHQF\LWDQGLWVFRQWHQWVDUHQRW
  WREHGLVWULEXWHGRXWVLGH\RXUDJHQF\


                                                             SUBJEC TO PROTECTIVE ORDER                                                          US_03692
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 14 of 21




                      Exhibit E
                         Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 15 of 21
)' 5HY
                                                                         RI                                                                   0FFICl4L_ RECORD
                                                                                                                                                     Document participants have digilally signed.
                                                                                                                                                     AU .signatures have been verified by a
                                                                                                                                                     certified FBI Information system.


                                                  )('(5$/%85($82),19(67,*$7,21


                                                                                                                            'DWHRIHQWU\



                                    , Inmate, Metropolitan Correctional Center (MCC),
            150 Park Row, New York, New York, was advised of the official identity of
            the interviewing agents and the nature of the interview. He was advised of
            his constitutional rights, as per Federal Bureau of Investigation form
            FD-395, "Advise of Rights," which he acknowledged both verbally and then by
            signing the waiver at the bottom of the form. He then furnished the




                                                                  -
            following information:

                       On May 18, 2015,          who was incarcerated in the dormitory
            of Unit 11 South of the MCC, was laying on his bunk bed listening to his




                                                                                                                                         --
            radio when he heard someone say that Berto passed out. He grabbed a bowl of




                 -
            ice and walked over to the area of the bunk bed of an inmate he identified
            as ROBERTO GRANT. There he saw other inmates he identified as
            and          who he later identified as             , cleaning the face of
            GRANT, who was lying on his bed and breathing, although he was straining to
            breathe, and clenching his teeth. Although he urinated in his pants, his
            legs were moving.

                       The correctional officers (CO) responded to the unit and asked
            the inmates to move the furniture. As CO KEARINS grabbed the top half of
            GRANT and CO AJARI grabbed his legs, CO KEARINS slipped and dropped GRANT
            from waist height as the COs tried to lift him to put him on the stretcher
            and he banged his head on the floor. GRANT appeared lifeless after striking
            his head hard enough that he “felt it.” The inmates then got on KEARINS.

                       Although GRANT and CO KEARINS did not have a good relationship,
            no one else has any ongoing disputes with anyone else on the unit. There
            was no foul play involved in this incident.




   ,QYHVWLJDWLRQRQ              DW   1HZ<RUN1HZ<RUN8QLWHG6WDWHV ,Q3HUVRQ

   )LOH                                                                                                                    'DWHGUDIWHG    

   E\   -DVRQ5DQGD]]R0&&$))5(<'$1,(/;-5
  7KLVGRFXPHQWFRQWDLQVQHLWKHUUHFRPPHQGDWLRQVQRUFRQFOXVLRQVRIWKH)%,,WLVWKHSURSHUW\RIWKH)%,DQGLVORDQHGWR\RXUDJHQF\LWDQGLWVFRQWHQWVDUHQRW
  WREHGLVWULEXWHGRXWVLGH\RXUDJHQF\


                                                             SUBJEC TO PROTECTIVE ORDER                                                          US_03690
                            Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 16 of 21
)'D 5HY



&RQWLQXDWLRQRI)'RI   ,QWHUYLHZRI                               2Q      3DJH   RI




                                              SUBJEC TO PROTECTIVE ORDER                        US_03691
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 17 of 21




                      Exhibit F
                       Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 18 of 21

FD-302 (Rev 5-8-10)
                                                                         - 1 of 2 -

                                                   FEDERAL BUREAU OF INVESTIGATION


                                                                                                                            Date of entry        07/21/2015


                                  Inmate, Metropolitan Correctional Center (MCC), 150
           Park Row, New York, New York, was advised of the official identity of the
           interviewing agents and the nature of the interview.He was advised of his
           constitutional rights, as per Federal Bureau of Investigation form FD-395,
           "Advise of Rights," which he acknowledged both verbally and then by signing
           the waiver at the bottom of the form. He then furnished the following
           information:

                      On May 18, 2015, _ , who was incarcerated in the dormitory of
           Unit 11 South of the MCC, was watching television when he heard other
           inmates saying that there is a problem with an inmate he identified as
           ROBERTO GRANT, also known as Berto. He walked over to the area where Berto
           was lying on his bunk bed and thought he was playing around. The inmates
           then called to the correctional officers (COs), who came into the unit and
           attempted to lift GRANT from his bunk bed when he was dropped very hard to
           the floor. His head struck the floor and everyone was very upset.


                      Berto looked limp and he had a wet spot on his pants.      had
           spoken to GRANT by his bunk bed only a few minutes earlier before the
           incident. He was laughing and joking but now he did not move at all. His
           neighbors, including ■■■ were also there talking to GRANT.


                      GRANT did not have any problems or ongoing disputes with anyone
           on the unit and was well-liked by everyone there. No one on the unit would
           have hurt Berto and it would be impossible to hurt him without other
           inmates intervening. He also stated that a rumor was going around that his
           windpipe was crushed and that staff was trying to blame K-2 and the inmates
           rather than take the blame for dropping
           him.


                                He smells a substance identified as K-2 on the unit a lot.




   Jnvestigationon     06/25/2015           at   New York,          New York,          United States              (In Person)

   File#                                                                                                                     Date drafted     O 6 / 2 5/2015

   ~    Jason Randazzo, MCCAFFREY DANIEL X JR

  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.




                                                                 SUBJECT TO PROTECTIVE ORDER                                                            US_03480
                            Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 19 of 21
FD-302a (Rev. 05-08- I 0)




ContinuationofFD-302of Interview of                                       ,On   _0_6_/_2_5_/_2_0_1_5_ , Page   2 of 2




                                                SUBJECT TO PROTECTIVE ORDER                                     US_03481
Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 20 of 21




                      Exhibit G
                         Case 1:17-cv-06779-WHP Document 88 Filed 07/03/21 Page 21 of 21
)' 5HY
                                                                         RI                                                                   0FFICl4L_ RECORD
                                                                                                                                                     Document participants have digilally signed.
                                                                                                                                                     AU signatures have been verified by a
                                                                                                                                                     certified FBI Information system.


                                                  )('(5$/%85($82),19(67,*$7,21


                                                                                                                            'DWHRIHQWU\



                                        , Inmate, Metropolitan Correctional Center
            (MCC), 150 Park Row, New York, New York, was advised of the
            officialidentity of the interviewing agents and the nature of the
            interview. He was advised of his constitutional rights, as per Federal
            Bureau of Investigation form FD-395, "Advise of Rights," which he verbally
            acknowledged understanding his rights and agreed to answer questions
            strictly regarding the nature of the interview. He then furnished the




                                                                     -
            following information:

                        On May 18, 2015,       who was incarcerated in the dormitory of
            Unit 11 South of the MCC, was washing his utensils in the bathroomwhen
            inmates rushed inside for water. When he left the bathroom he saw inmates
            huddled over an inmate he identified as ROBERTO GRANT.

                        The correctional officers (CO), who he identified as KEARINS
            and a black CO, responded to the unit. KEARINS and the other CO dropped
            GRANT when he slipped from their hands as they lifted him from the bed and
            tried to put him on the stretcher. Both his head and upper back struck the
            floor, creating an echo. He looked very limp but he could not tell if he
            was breathing. The inmates were then moved away from the scene into the gym
            area.

                       GRANT smoked a substance identified as K-2 that day but not at
            the time of the incident.

                       Before      went to the bathroom he saw GRANT sitting up in his
            bunk bed talking to other inmates, who he could not identify since he is




                                                                                                                    -
            relatively new on the unit. No one was in a position to assault him in any
            way and he does not have any ongoing disputes with anyone on the unit.
            There was no foul play involved in this incident or      would know if
            there it had happened. He thought GRANT suffered a seizure.




   ,QYHVWLJDWLRQRQ              DW   1HZ<RUN1HZ<RUN8QLWHG6WDWHV ,Q3HUVRQ

   )LOH                                                                                                                    'DWHGUDIWHG    

   E\   -DVRQ5DQGD]]R0&&$))5(<'$1,(/;-5
  7KLVGRFXPHQWFRQWDLQVQHLWKHUUHFRPPHQGDWLRQVQRUFRQFOXVLRQVRIWKH)%,,WLVWKHSURSHUW\RIWKH)%,DQGLVORDQHGWR\RXUDJHQF\LWDQGLWVFRQWHQWVDUHQRW
  WREHGLVWULEXWHGRXWVLGH\RXUDJHQF\


                                                             SUBJEC TO PROTECTIVE ORDER                                                          US_03687
